Exhibit 99.1 Contact: Scott C. Harvard M. Shane Bell President and CEO Executive Vice President and CFO (540) 465-9121 (540) 465-9121 sharvard@fbvirginia.com sbell@fbvirginia.com News Release October 29, 2012 First National Corporation Announces Third Quarter Profit Strasburg, Virginia (October 29, 2012) First National Corporation (the “Company”) (OTCBB: FXNC), the parent company of First Bank (the “Bank”), announced today its third consecutive profitable quarter. Scott C. Harvard, President and CEO of the Company and the Bank commented, “The third quarter was one of continued improvement for our banking company.Improved asset quality, continued profitability, and higher capital levels are positive indications that our banking team is on the right track.In addition, we were pleased to exit the TARP program during the quarter through an auction that found strong interest from private investors and allowed the Treasury to exit with a tidy profit.” Highlights for the Third Quarter · First National exited TARP program, U. S. Department of the Treasury no longer owns shares · Third consecutive profitable quarter · Net interest margin was 3.78% · Nonperforming assets decreased 49% from the same quarter one year ago and 11% from the second quarter of 2012 · Provision for loan losses decreased to $805 thousand compared to $5.6 million from the same quarter one year ago · Allowance for loan losses totaled $14.0 million or 3.69% of total loans · Bank capital ratios continued to exceed well capitalized guidelines Earnings For the three month period ended September 30, 2012, net income totaled $688 thousand compared to a net loss of $2.9 million for the third quarter of 2011.Net income available to common shareholders totaled $462 thousand or $0.09 per basic and diluted share, a significant improvement over the net loss available to common shareholders of $3.1 million, or $1.05 per basic and diluted share for the same quarter one year ago. The earnings improvement was primarily attributable to an improvement in asset quality, which resulted in a decrease in the provision for loan losses to $805 thousand in the third quarter of 2012 compared to $5.6 million for the same period of 2011.In addition, the provision for other real estate owned decreased $901 thousand to $26 thousand for the third quarter of 2012 compared to $927 thousand for the same period of 2011. Return on average assets was 0.52% and return on average equity was 6.11% for the third quarter of 2012, compared to (2.11%) and (23.78%), respectively, for the third quarter of 2011. Net interest income totaled $4.7 million for the third quarter of 2012 compared to $5.0 million for the same period one year ago.The net interest margin was 3.78% compared to 3.98% for the same period one year ago.Noninterest income increased 9% to $1.6 million compared to the same period one year ago. The increase was primarily a result of gains on sale of securities. Decreases in revenues from service charges on deposit accounts and ATM and check card fees were partially offset by increases from gains on sales of loans and trust and investment advisory fees when comparing the periods. Noninterest expense decreased 14% to $4.7 million for the third quarter of 2012 compared to $5.4 million for the same period in 2011, primarily from reduced provision for other real estate owned. First National Exits TARP Program In August, the Treasury sold its preferred stock in First National Corporation to private investors. The Treasury invested $13.9 million in the Company in 2009.Since that time, interest payments and auction proceeds paid to the Treasury totaled approximately $15.5 million. Asset Quality The provision for loan losses was $805 thousand, which resulted in a total allowance for loan losses of $14.0 million or 3.69% of total loans at September 30, 2012. This compared to a provision for loan losses of $5.6 million and an allowance for loan losses of $18.5 million, or 4.52% of total loans, at the end of the same quarter in 2011. Nonperforming assets decreased 49% to $14.3 million at September 30, 2012 compared to $28.3 million at September 30, 2011. The reduction was primarily attributable to non-accrual loans decreasing from $22.7 million at the end of the third quarter of 2011 to $9.0 million at the end of the third quarter of 2012. Other real estate owned decreased by $253 thousand to $5.3 million. Net charge-offs for the period declined to $755 thousand from $851 thousand in the third quarter of 2011. Year-to-Date Performance For the nine months ended September 30, 2012, net income totaled $1.9 million compared to net loss of $2.8 million for the same period in 2011.After the effective dividend on preferred stock, net income available to common shareholders was $1.2 million, or $0.33 per basic and diluted share, compared to net loss available to common shareholders of $3.5 million, or $1.18 per basic and diluted share, for the same period in 2011. Net interest income was $14.6 million compared to $15.1 million for same period in 2011.The net interest margin was 3 basis points lower and average interest-earning assets were $15.7 million lower when comparing the two periods.The net interest margin was 3.93% compared to 3.96% for the same period in 2011. The provision for loan losses totaled $3.5 million compared to $9.4 million for the same period in 2011. Noninterest income increased 30% to $5.6 million compared to the same period one year ago, primarily as a result of gains on sale of securities.Revenues from fees for other customer services and gains on sales of loans increased while ATM and check card income and service charges on deposit accounts decreased slightly when comparing the periods. Noninterest expense decreased 3% to $14.0 million compared to the same period in 2011, primarily from reduced provision for other real estate owned.Net gains on sale of other real estate owned totaled $297 thousand for the nine months ended September 30, 2012, compared to $28 thousand for the same period in 2011.The provision for other real estate owned totaled $595 thousand for the nine months ended September 30, 2012, compared to $1.1 million for the same period in 2011. Cautionary Statements The Company notes to investors that past results of operations do not necessarily indicate future results. Certain factors that affect the Company’s operations and business environment are subject to uncertainties that could in turn affect future results. These factors are identified in the Annual Report on Form 10-K for the year ended December 31, 2011, which can be accessed from the Company’s website at www.fbvirginia.com, as filed with the Securities and Exchange Commission. About the Company First National Corporation, headquartered in Strasburg, Virginia, is the bank holding company of First Bank. First Bank offers loan, deposit, trust and investment products and services from 10 office locations in the northern Shenandoah Valley region of Virginia, including Shenandoah County, Warren County, Frederick County and the City of Winchester. First Bank also owns First Bank Financial Services, Inc., which invests in entities that provide investment services and title insurance. FIRST NATIONAL CORPORATION Quarterly Performance Summary (in thousands, except share and per share data) (unaudited) For the Three Months Ended (unaudited) For the Nine Months Ended Income Statement 9/30/2012 9/30/2011 9/30/2012 9/30/2011 Interest and dividend income Interest and fees on loans $ Interest on federal funds sold 3 2 12 13 Interest on deposits in banks 11 2 19 15 Interest and dividends on securities available for sale: Taxable interest Tax-exempt interest 55 Dividends 19 16 57 50 Total interest and dividend income $ Interest expense Interest on deposits $ Interest on trust preferred capital notes 60 Interest on other borrowings 47 42 Total interest expense $ Net interest income $ Provision for loan losses Net interest income (loss) after provision for loan losses $ $ ) $ $ Noninterest income Service charges on deposit accounts $ ATM and check card fees Trust and investment advisory fees Fees for other customer services 78 84 Gains on sale of loans 51 25 94 Gains on sale of securities available for sale - 41 Gains on sale of premises and equipment 2 - 2 - Other operating income 33 33 95 58 Total noninterest income $ Noninterest expense Salaries and employee benefits $ Occupancy Equipment Marketing Stationery and supplies Legal and professional fees 67 293 88 276 234 741 254 746 ATM and check card fees FDIC assessment Gains on sale of other real estate owned, net ) Provision for other real estate owned 26 Other real estate owned expense 99 Other operating expense Total noninterest expense $ Income (loss) before income taxes $ $ ) $ $ ) Income tax provision (benefit) ) ) Net income (loss) $ $ ) $ $ ) Effective dividend and accretion on preferred stock Net income (loss) available to common shareholders $ $ ) $ $ ) Common Share and Per Common Share Data Net income (loss), basic and diluted $ $ ) $ $ ) Shares outstanding at period end Weighted average shares, basic and diluted Book value at period end $ Cash dividends $
